                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA
KRISTEN GARDNER HUNTER, as Executrix
of the Estate of Randall Don Hunter, Deceased;
KRISTEN GARDNER HUNTER, as Surviving
Spouse of Randall Don Hunter; KRISTEN
GARDNER HUNTER, as Guardian of M.S.H., a
minor; and KRISTEN GARDNER HUNTER, as                                 8:19-CV-339
Guardian of M.B.H., a Minor;
                       Plaintiff,
        vs.                                                MEMORANDUM AND ORDER
WHISLER AVIATION, INC., a Nebraska
Corporation; and CENTRAL CYLINDER
SERVICE, INC., a Nebraska Corporation;
                       Defendants.



       This case comes before the Court on defendant Whisler Aviation, Inc.’s (“Whisler’s”)

Motion to Dismiss (Filing 16) pursuant to Fed. R. Civ. P. 12(b)(6). Whisler requests dismissal of

the claims against it found in counts one through four of the Complaint (Filing 1 at 13-19). As

discussed below, the Court denies in part and grants in part Whisler’s motion (Filing 16) upon

finding that Plaintiff has adequately stated wrongful death and survival claims based on negligence

but have failed to state a claim premised on breach of warranty.

                                      I. BACKGROUND

       Although Whisler may dispute some of the facts recited herein, when deciding a motion to

dismiss, the Court “must accept a plaintiff’s factual allegations as true” and make all reasonable

inferences in favor of the nonmoving party. Retro Television Network, Inc. v. Luken Commc’ns,

LLC, 696 F.3d 766, 768–69 (8th Cir. 2012).




                                                1
        This case arises out of a plane crash that occurred on August 28, 2017, resulting in the

death of Randall Don Hunter (“Randall”). Filing 1 at 2, ¶ 1. Defendant Whisler is a Nebraska

corporation that does business in Nebraska. Filing 1 at 4-5, ¶ 8. At some point, Whisler:

        repaired, overhauled, assembled, inspected, tested, serviced, maintained, re-
        assembled, modified and certified as safe for service under the Federal Aviation
        Administration Regulations the engine installed on the subject aircraft, namely, a
        Continental Motors model IO-550(B) model engine, Serial Number 675936,
        including its associated component parts and systems, including, but not limited to,
        the subject engine’s crankshaft, cylinders, cylinder assemblies, pistons, rings,
        bearings, bolts, connecting rods and related components and systems, that were
        replaced, modified, inspected, adjusted, or reassembled.

Filing 1 at 5, ¶ 9.

        Whisler allegedly performed the overhaul, repair, and other assorted tasks in a negligent

manner by providing defective engine components, improperly performing an inspection and

installation of said components, and improperly reassembling said engine. Filing 1 at 13-14, ¶ 39.

Whisler also certified the engine and its components as safe, airworthy, and free from defect in

addition to certifying or warranting the work it performed reassembling the engine was properly

done. Filing 1 at 5, 16, ¶¶ 9, 46. Further, Plaintiff claims Whisler “expressly and/or impliedly

warranted that the engine . . . [was] airworthy, of merchantable quality, fit and safe for the

[requisite] purposes”; “warranted that the engine . . . [was] free from all defects, and assembled

and re-assembled properly”; and “warranted expressly and/or impliedly that the workmanship,

replacement parts, overhauled parts, and any subsequently required updated warnings, manuals,

or instructions were proper, adequate and correct.” Filing 1 at 16, ¶¶ 46.

        Plaintiff’s theory is that as a result of Whisler’s work on the engine, a connecting rod or

related components which Whisler improperly used, installed, or re-assembled caused the engine

to “essentially c[o]me apart as a connecting rod broke through the crankcase and rendered the

engine useless” on August 28, 2017. Filing 1 at 7-8, ¶ 22. This “in-flight catastrophic engine

                                                 2
failure” crippled the aircraft and ultimately led it to crash, killing Randall. Filing 1 at 6-8, ¶¶ 17,

22. Randall experienced physical injuries and died the same day as a result of the engine failure

and crash. Filing 1 at 6, 15 ¶ 17, 43. His wife, the executrix of his estate, surviving spouse, and

guardian to his children, filed this wrongful death and survival action on August 5, 2019. See

generally Filing 1. Plaintiff alleged a wrongful death claim based on a negligence, a survival claim

based on negligence, a wrongful death claim based on breach of warranty, and a survival claim

based on breach of warranty. Filing 1. Whisler moved to dismiss the case, arguing Plaintiff failed

to state a claim upon which relief can be granted. Filing 16.

                                         II. DISCUSSION

                                      A. Standard of Review

        A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To satisfy this requirement, a plaintiff must plead

“enough facts to state a claim to relief that is plausible on its face.” Corrado v. Life Inv'rs Ins. Co.

of Am., 804 F.3d 915, 917 (8th Cir. 2015) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Barton v. Taber, 820 F.3d 958, 964 (8th Cir. 2016) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)).

        In analyzing a motion to dismiss, the Court must “accept as true all factual allegations in

the complaint and draw all reasonable inferences in favor of the nonmoving party, but [is] not

bound to accept as true ‘[t]hreadbare recitals of the elements of a cause of action, supported by

mere conclusory statements’ or legal conclusions couched as factual allegations.” McDonough v.

Anoka Cty., 799 F.3d 931, 945 (8th Cir. 2015) (citations omitted) (quoting Ashcroft, 556 U.S. at



                                                   3
678). “When considering a Rule 12(b)(6) motion, the court generally must ignore materials outside

the pleadings, but it may consider some materials that are part of the public record or do not

contradict the complaint, as well as materials that are necessarily embraced by the pleadings.”

Ashford v. Douglas Cty., 880 F.3d 990, 992 (8th Cir. 2018) (quoting Smithrud v. City of St. Paul,

746 F.3d 391, 395 (8th Cir. 2014)).

                                                  B. Analysis

        Whisler argues that all four counts Plaintiff alleges against it (the wrongful death and

survival claims based on negligence and the wrongful death and survival claims based on breach

of warranty) are conclusory without sufficient supporting factual allegations and should be

dismissed. See Filing 17 at 3-4. In its brief in support of its motion to dismiss, Whisler first briefly

addresses whether Nebraska or Georgia law applies. See Filing 17 at 2; Filing 28 at 2, 9. Second,

Whisler parses Plaintiff’s Complaint into distinct paragraphs and argues each separate paragraph

fails to state a claim. See Filing 17 at 3-11.1 Third, Whisler argues Plaintiff’s allegations of

wrongful death and survival based on negligence are conclusory, lack sufficient factual support,

and do not adequately plead causation. See Filing 17 at 4-6, 11. Fourth, Whisler similarly argues

Plaintiff’s allegations of wrongful death and survival based on breach of warranty are conclusory

and lack sufficient factual support. See Filing 17 at 7-8. Finally, Whisler supports its Motion to

Dismiss (Filing 16) with an affidavit (Filing 18-1). The Court will address each issue and

ultimately concludes, as discussed below, Plaintiff has adequately pled her wrongful death and

survival claims based on negligence but have failed to state a claim against Whisler based on any

breach-of-warranty claims.


1
 Contrary to this parsing, “the complaint should be read as a whole, not parsed piece by piece to determine whether
each allegation, in isolation, is plausible.” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009).
Accordingly, the Court will consider the factual allegations in the Complaint as a whole, as discussed further below.


                                                         4
       1. Choice of Law

       Both parties devote a portion of their respective briefs to whether Nebraska or Georgia law

should apply. See Filing 17 at 2, Filing 27 at 10-14, Filing 28 at 9-10. However, Whisler notes that

an in-depth discussion of the choice of law is premature. Filing 28 at 9. Plaintiff brings the choice-

of-law issue to the court’s attention but also concede the issue need not be determined at this stage

because either law would lead to a similar outcome for purposes of the present motion. See Filing

27 at 10-14. In particular, Plaintiff cites nearly identical negligence pleading standards utilized in

both states, expounds almost entirely on Nebraska law, does not address warranty law in Georgia,

and pleads wrongful death and survival only under Nebraska statutes. See Filing 1 at 14-15, 17,

19, 21-22, 24, 26; Filing 27 at 11, 13. The Court will apply Nebraska law given the similarity

between basic Georgia and Nebraska negligence and warranty law and the fact both parties agree

the choice-of-law issue need not be decided at this time. See BBSerCo, Inc. v. Metrix Co., 324 F.3d

955, 960 n.3 (8th Cir. 2003) (citing Wood v. Mid-Valley Inc., 942 F.2d 425, 426 (7th Cir. 1991))

(“The operative rule is that when neither party raises a conflict of law issue in a diversity case, the

federal court simply applies the law of the state in which the federal court sits.”); Shah v. Inter-

Cont’l Hotel Chicago Operating Corp., 314 F.3d 278 (7th Cir. 2002) (explaining it is not necessary

for plaintiffs to plead the applicable state law in order to survive a Rule 12(b)(6) motion to

dismiss); Fisher v. Great Socialist People’s Libyan Arab Jamahiriya, 541 F. Supp. 2d 46, 52

(D.D.C. 2008) (explaining that the federal pleading standard does not require a complaint to set

forth choice of law contentions or to specify a particular state out of which each claim arises).

Thus, the Court will generally apply Nebraska law at this early juncture.

       2. Affidavit




                                                  5
        Whisler offers an affidavit (Filing 18-1) which it relies on in support of several of its

arguments. See Filing 17 at 10-11. However, the Court, in its discretion, declines to consider the

affidavit or convert the pending motion into one for summary judgment.

        “A court generally may not consider materials outside the pleadings when deciding a

motion to dismiss for failure to state a claim or for judgment on the pleadings.” Greenman v.

Jessen, 787 F.3d 882, 887 (8th Cir. 2015). However, a court may consider “some materials that

are part of the public record or do not contradict the complaint, as well as materials that are

necessarily embraced by the pleadings.” Id. (quoting Porous Media Corp. v. Pall Corp., 186 F.3d

1077, 1079 (8th Cir. 1999)). “Rule 12(b)(6) motions are not automatically converted into motions

for summary judgment simply because one party submits additional matters in support of or [in]

opposition to the motion.” Gorog v. Best Buy Co., 760 F.3d 787, 791 (8th Cir. 2014) (quoting

Casazza v. Kiser, 313 F.3d 414, 417 (8th Cir. 2002)). Ultimately, “a court has wide discretion in

electing [or declining] to consider matters outside the pleadings.” Skyberg v. United Food &

Commercial Workers Int’l Union, AFL-CIO, 5 F.3d 297, 302 n.2 (8th Cir. 1993); see also

Conversion of a Rule 12(b)(6) Motion Into a Summary Judgment Motion, 5C Fed. Prac. & Proc.

Civ. § 1366 (3d ed.) (“As the language of the rule suggests, federal courts have complete discretion

to determine whether or not to accept the submission of any material beyond the pleadings that is

offered in conjunction with a Rule 12(b)(6) motion and rely on it, thereby converting the motion,

or to reject it or simply not consider it.”)

        Whisler’s affidavit (Filing 18-1) is clearly outside the pleadings. “Most courts . . . view

‘matters outside the pleading’ as including any written or oral evidence in support of or in

opposition to the pleading that provides some substantiation for and does not merely reiterate what

is said in the pleadings.” Gorog, 760 F.3d at 791 (quoting BJC Health Sys. v. Columbia Cas. Co.,



                                                 6
348 F.3d 685, 687 (8th Cir. 2003)). Whisler’s affidavit fits within this definition. Accordingly, the

Court, at this time, declines to consider the affidavit, declines to convert the pending motion into

one for summary judgment, and rules on the Motion to Dismiss (Filing 16) based only on the

pleadings.

        3. Wrongful Death and Survival Claims Based on Negligence

        In its motion to dismiss, Whisler essentially argues that Plaintiff fails to state a claim

because the Complaint contains only legal conclusions which lack the requisite specificity and

sufficient pleading of causation. See Filing 17 at 4-6, 9-11.

        Paragraphs 9, 22, 39, 40, and 41 of the Complaint state that Whisler overhauled and

repaired the engine in question that failed, resulting in Randall’s death. Plaintiff alleges that

Whisler replaced the connecting rod and related engine components, and performed the overhaul

and repair in a negligent manner by providing defective engine components, improperly

performing an inspection and installation of said components, and improperly reassembling said

engine. Filing 1 at 13, ¶ 39. As a result of these actions, the engine “essentially came apart as a

connecting rod broke through the crankcase and rendered the engine useless.” Filing 1 at 7-8, ¶

22. This “in-flight catastrophic engine failure” crippled the aircraft and ultimately led it to the crash

which caused the deaths of William and Catherine. Filing 1 at 13-14, ¶ 39-40.

        Whisler argues Plaintiff’s pleadings are too broad because they point to nearly a dozen

different engine components (“engine’s crankshaft, cylinders, cylinder assemblies, pistons, rings,

bearings, bolts, connecting rods and related components and systems”) and almost a dozen

different tasks performed related to the engine (“repaired, overhauled, assembled, inspected,

tested, serviced, maintained, re-assembled, modified and certified as safe for service”). See Filing

17 at 4. However, all the alleged tasks and components directly involve Whisler’s mechanical



                                                   7
work on the aircraft’s engine. Further and as noted above, Plaintiffs have pled that the connecting

rod broke through the crankcase; Plaintiff has also pled that Whisler performed substandard work

or incorrectly replaced the connecting rod. Though Plaintiff’s Complaint fails to concisely distill

the allegations as the Court has done above, the additional facts pled in the Complaint do not so

muddy the waters so as to wipe away the pertinent allegations contained therein.

         Whisler does not dispute that Plaintiff has sufficiently pled duty, breach, and damages.

Filing 17 at 5-6. However, Whisler contends that Plaintiff has not adequately pled causation. See

Filing 17 at 5-6 (citing Lewison v. Renner, 298 Neb. 654, 905 N.W.2d 540, 548 (2018) for the

elements of a negligence claim).2 The Court again finds that Plaintiff has pled enough facts to state

a facially plausible claim that Whisler performed substandard work or incorrectly replaced the

connecting rod thus causing the engine to fail, specifically noting that the connecting rod broke

through the crank case thereby disabling the engine. Filing 1 at 7-8, ¶ 22.

         In support of its argument, Whisler relies on Brown v. Providence Med. Servs., No.

8:10CV230, 2010 WL 4534407, at *3 (D. Neb. Nov. 1, 2010) in which the plaintiff’s daughter

suffered specific medical complications related to a procedure and died. The plaintiff alleged the

defendant medical center “failed to provide emergency medical care within the scope and

guidelines of 42 U.S.C. § 1395dd, et seq.” Id. The Court noted that there were insufficient facts to

infer a failure to provide sufficient care in compliance with the cited statute because the allegation

was conclusory and speculative due to a lack of any factual allegations as to what the defendant

medical center failed to do or wrongfully did. Id. at 4-5. Unlike the allegations in Brown, the

allegations before this Court provide sufficient facts for the Court to infer causation, particularly



2
 Whisler also cites Nebraska case law related to proximate cause, particularly efficient intervening causes, but the
Complaint does not contain sufficient facts for the Court to decide that issue at this time. A Rule 56 motion would be
more appropriate for such an argument once additional facts are before the Court.

                                                          8
when Plaintiff alleges Whisler’s deficient work on the connecting rod and related components

eventually caused the engine to fail.

        Whisler also relies on Vallejo v. Amgen, Inc., No. 8:14CV50, 2014 WL 4922901, at *9 (D.

Neb. Sept. 29, 2014) in which the plaintiff alleged negligence based on the defendants’ failure “to

exercise ordinary care in the design, formulation, manufacture, sale, testing, quality assurance,

quality control, labeling, marketing, promotions and distribution.” The Vallejo court found such

allegations to be mere legal conclusions. Id. Unlike Vallejo’s broad, production-chain-

encompassing allegations, Plaintiff here alleges facts involving Whisler’s specific actions in

overhauling and repairing the engine, including providing defective engine components,

improperly installing and inspecting said components, and improperly reassembling the engine.

Filing 1 at 13-14, ¶¶ 39-40. As a result of these actions, the engine “essentially came apart as a

connecting rod broke through the crankcase and rendered the engine useless” on August 28, 2017.

Filing 1 at 7-8, ¶ 22.

        Accordingly, while Plaintiff could have pled more directly and concisely, the Court finds

the Complaint construed as a whole sufficiently states a negligence claim based on wrongful death

and a survival claim based on negligence

        4. Wrongful Death and Survival Claims Based on Breach of Warranty

        With respect to Plaintiff’s claims for wrongful death and survival based on breach of

warranty, Whisler argues the Complaint contains only conclusory allegations and lacks allegations

of causation. See Filing 17 at 7-8. The Court notes Plaintiff fails to specify whether their wrongful

death and survival claims are based on breach of express warranty for goods, breach of implied

warranty of merchantability, breach of implied warranty of fitness, breach of express warranty for

services, or breach of implied warranty for services or workmanship. See Filing 1 at 16-19.



                                                 9
         Such distinctions are important because case law makes clear that transactions

predominantly involving goods are governed by the Nebraska Uniform Commercial Code

(“UCC”), Neb. Rev. Stat. UCC § 2-101 et seq., while transactions predominantly involving

services are outside the UCC and governed by common law. Herman v. Bonanza Buildings, Inc.,

223 Neb. 474, 482–83, 390 N.W.2d 536, 542–43 (1986); see also Meyer Nat. Foods LLC v.

Greater Omaha Packing Co., 302 Neb. 509, 518, 925 N.W.2d 39, 46 (2019). Whether a transaction

is for goods or services depends on the transaction’s “predominant purpose.” Id. The allegations

before the Court are not clear as to what the predominant purpose of Whisler’s involvement with

the engine was because the Complaint alleges both services (Whisler “repaired, overhauled,

assembled, inspected, tested, serviced, maintained, re-assembled, modified and certified” the

engine) and goods (listing all of the components involved and alleging some components were

defective).3 Filing 1 at 5, 13-14, 16-17 ¶¶ 9, 39, 46-47.

         While the Complaint is not clear as to which warranty theory Plaintiff is proceeding under

or what the predominant purpose of Whisler’s involvement with the engine was, “[t]he essential

function of a complaint under the Federal Rules of Civil Procedure is to give the opposing party

‘fair notice of the nature and basis or grounds for a claim, and a general indication of the type of

litigation involved.’” Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)

(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999). “The failure in a complaint to

cite a statute, or to cite the correct one, in no way affects the merits of the claim.” Id. (quoting

Quinn–Hunt v. Bennett Enters., Inc., 122 Fed. Appx. 205, 207 (6th Cir. 2005)). “Factual




3
  The Court notes that the limited facts before it favor a finding that the predominant purpose of Whisler’s involvement
with the engine appears to be services because all components involved were associated with the maintenance and
reassembly services provided by Whisler. See Herman, 223 Neb. at 482, 390 N.W.2d at 542 (holding the predominant
purpose of a construction transaction was erection of a building and not the transfer of goods used to build the
structure). However, the Court reserves full analysis for a later time when the record is further developed.

                                                          10
allegations alone are what matters,” and “the court is under a duty to examine the complaint to

determine if the allegations provide for relief on any possible theory.” Id. at 849. Accordingly, the

Court examines Plaintiff’s allegations to ascertain whether she has stated a claim based on any of

the potential breach-of-warranty theories enumerated above. The Court finds Plaintiff failed to

state a claim for breach of any warranty under any of the possible available theories: express

warranty for goods, implied warranty of merchantability for goods, implied warranty of fitness for

a particular purpose for goods, express warranty for services, or implied warranty for services or

workmanlike performance. Each will be discussed further below.

       The facts relevant to Whisler’s express or implied warranties include Whisler “certify[ing]

as safe for service under the Federal Aviation Administration Regulations the engine installed on

the subject aircraft”; “expressly and/or impliedly warrant[ing] that the engine. . . [was] airworthy,

of merchantable quality, fit and safe for the [requisite] purposes”; “warrant[ing] that the engine. .

. [was] free from all defects, and assembled and re-assembled properly;” and “warrant[ing]

expressly and/or impliedly that the workmanship, replacement parts, overhauled parts, and any

subsequently required updated warnings, manuals, or instructions were proper, adequate and

correct.” Filing 1 at 5, 16-17, ¶¶ 9, 46-47 (emphasis supplied). Further, Whisler “knew that these

warranties would be, and actually were, relied upon.” Filing 1 at 17, ¶ 46.

               a. Breach of Warranty for Goods

       With respect to breach of warranty as it relates to goods rather than services, the two

possible theories upon which the Complaint could be based are express warranty and implied

warranty. The Court concludes that Plaintiff has failed to state a claim for wrongful death or

survival based on either theory.

                       i. Express Warranty for Goods



                                                 11
        Neb. Rev. Stat. UCC § 2–313 requires that, “in order to create an express warranty, the

seller must make an affirmation of fact or promise to the buyer which relates to the goods and

becomes part of the basis of the bargain.” “Express warranties rest on ‘dickered’ aspects of the

individual bargain . . . .” See id. cmt. 1; see also Freeman v. Hoffman-La Roche, Inc., 260 Neb.

552, 574, 618 N.W.2d 827, 844 (2000) (same).

        In Freeman, the Nebraska Supreme Court dismissed a plaintiff’s claim for breach of

express warranty because the plaintiff alleged only that the defendant “expressly warranted to her

that [the good] was of marketable condition and that [the plaintiff] relied on this warranty.” Id.

The plaintiff “did not allege any factual basis for this assertion.” Id. The court noted that the

plaintiff “did not allege that any such warranty was the basis of a bargain between herself and [the

defendant].” Id. Accordingly, the court found that the plaintiff “did not allege a theory of recovery

for breach of express warranty.” Id.

        In Vallejo, 2014 WL 4922901, at *8, the plaintiff “only alleged that [the defendants]

expressly warranted that [the good] was of merchantable quality, fit, safe, and otherwise not

injurious to the health of [the decedent] . . . .” The plaintiff failed to allege “any factual basis for

this assertion” and also failed to allege “that any such warranty was the basis of the bargain

between [the decedent] and [the defendants].” Identically to the Freeman court, the Vallejo court

dismissed the claim for breach of express warranty. Id.

        Just as in Freeman and Vallejo, Plaintiff fails to allege that any of the claimed warranties

were dickered or were the basis of any bargain. Further, the allegations in the Complaint are similar

to those in Vallejo in that they do not assert a factual basis to form an express warranty. To the

extent Plaintiff’s third and fourth claims are predicated upon a breach of express warranty for

goods, the claims are dismissed.



                                                  12
                         ii. Implied Warranty for Goods

          “The Uniform Commercial Code adopts only two implied warranties in a sale-of-goods

contract: the implied warranty of merchantability and the implied warranty of fitness for a

particular purpose.” Lesiak v. Cent. Valley Ag Co-op., Inc., 283 Neb. 103, 117, 808 N.W.2d 67, 79

(2012).

          Examining first any implied warranty of merchantability, the Court finds Plaintiff has not

plausibly stated a claim. “[A] warranty that the goods shall be merchantable is implied in a contract

for their sale if the seller is a merchant with respect to goods of that kind.” Neb. Rev. Stat. § UCC

2-314. Defining merchant, the UCC provides, “‘Merchant’ means a person who deals in goods of

the kind or otherwise by his or her occupation holds himself or herself out as having knowledge

or skill peculiar to the practices or goods involved in the transaction.” Neb. Rev. Stat. UCC § 2-

104(1). Further defining merchant, UCC § 2-104 comment 2 notes that “almost every person in

business” meets such a broad definition, but the implied warranty of merchantability applies only

“if the seller is merchant with respect to goods of that kind.” Neb. Rev. Stat. UCC § 2-104 cmt. 2

(emphasis supplied). “Obviously this qualification restricts the implied warranty to a much smaller

group than everyone who is engaged in business and requires a professional status as to particular

kinds of goods.” Id.

          Plaintiff has alleged enough to meet the broad definition of “merchant” by alleging Whisler

deals with engine components. See Filing 1 at 6, 14, 18 ¶¶ 10, 41, 48. Plaintiff’s allegations,

however, fail to meet the narrower requirement that the seller be a merchant with respect to goods

of that kind. Neb. Rev. Stat. UCC § 2-104 cmt. 2 (emphasis supplied). Plaintiff focuses solely on

Whisler’s involvement with the engine components in this particular case without alleging Whisler

held itself out as having particular knowledge or skills peculiar to the goods involved. Accordingly,



                                                  13
the Court need not conduct further analysis because it finds that Plaintiff insufficiently alleged that

Whisler is a merchant with respect to the engine components in question. Plaintiff therefore fails

to state a claim for a breach of implied warranty of merchantability.

       Examining next any implied warranty of fitness for a particular purpose, the Court finds

Plaintiff has failed to state a claim. Breach of an implied warranty of fitness for a particular purpose

requires proof that (1) the seller had reason to know of the buyer’s particular purpose, (2) the seller

had reason to know that the buyer was relying on the seller’s skill or judgment to furnish

appropriate goods, and (3) the buyer, in fact, relied upon the seller’s skill or judgment. Sherman v.

Sunsong Am., Inc., 485 F. Supp. 2d 1070, 1086 (D. Neb. 2007) (citing Outlook Windows P’ship v.

York Int’l Corp., 112 F. Supp. 2d 877, 899 (D. Neb. 2000) and El Fredo Pizza, Inc. v. Roto-Flex

Oven Co., 199 Neb. 697, 261 N.W.2d 358, 362–63 (1978)).

       A “particular purpose” differs from the ordinary purpose for which the goods are used and

“envisages a specific use by the buyer which is peculiar to the nature of his or her business.” Stones

v. Sears, Roebuck & Co., 251 Neb. 560, 569, 558 N.W.2d 540, 547 (1997) (quoting Neb. Rev.

Stat. UCC § 2–315 cmt. 2). In contrast, an “ordinary purpose” is one “envisaged in the concept of

merchantability and go to uses which are customarily made of the goods in question.” Id. Liability

for breach of the implied warranty of fitness for a particular purpose “lies only when goods do not

fulfill the specific need for which they were purchased, and not when the goods are defective per

se or fail to meet their ordinary purpose.” Id.

       The Complaint contains no allegations of any particular purpose for the aircraft engine or

components but rather indicates they were used normally and were defective. See Filing 1 at 13, ¶

39 (Whisler “provided defective component parts for the engine”). There are no allegations that

“[the components were] purchased for a ‘specific use’ that is different from how [engine



                                                  14
components] are customarily used.” Tamayo v. CGS Tires US, Inc., No. 8:11CV61, 2012 WL

2129353, at *9 (D. Neb. June 12, 2012) (granting summary judgment based on a lack of evidence

showing a tire was purchased for a noncustomary use); see also Stones, 251 Neb. at 569, 558

N.W.2d at 547 (granting summary judgment when goods were purchased and used for ordinary

purposes); Sherman, 485 F. Supp. 2d at 1085 (same). As such, there can be no breach of warranty

of fitness for a particular purpose when Plaintiff has not alleged a particular purpose.

               b. Breach of Warranty for Services

       The Court next considers the theories of express and implied warranty as they relate to

services. See Topchian, 760 F.3d at 849. Applying common law, the Court concludes that Plaintiff

has failed to state a claim for wrongful death or survival based on breach of an express warranty

for services and has failed to state a claim for breach of an implied warranty for services.

                       i. Express Warranty for Services

       As discussed above, transactions predominantly involving services are outside the UCC

and are governed by common law. Herman, 223 Neb. at 482, 390 N.W.2d at 542. “[A]n express

common-law warranty arises when, to induce a sale, the seller makes a statement of fact

representing the quality or character of the thing sold, which statement is reasonably relied upon

by the buyer.” Id. at 483, 543. Here, the Complaint is devoid of allegations showing that any

alleged warranties induced a sale much less that a contract or agreement for services existed. See

Vallejo, 2014 WL 4922901, at *8 (dismissing claim for breach of warranty for goods after the

plaintiff failed to allege, inter alia, that any warranty “was the basis of the bargain between

[plaintiff] and [defendant]”). Further, there are no specific factual allegations to support a finding

of an express warranty for services. Accordingly, counts three and four of the Complaint, to the

extent they attempt to state a claim for breach of express warranty for services, will be dismissed.



                                                 15
                       ii. Implied Warranty for Services

       Common law controls service contracts. Lesiak, 283 Neb. at 117, 808 N.W.2d at 79. “The

only circumstance under which [the Nebraska Supreme Court has] found an implied services

warranty in a contract for services is in the context of building and construction contracts.” Id.

(citing Moglia v. McNeil Co., 270 Neb. 241, 700 N.W.2d 608 (2005)); see also Thurston v. Nelson,

21 Neb. App. 740, 755, 842 N.W.2d 631, 644 (2014) (discussing implied warranty of workmanlike

performance inherent in construction work); Henggeler v. Jindra, 191 Neb. 317, 319, 214 N.W.2d

925, 926 (1974) (same). The rationale behind this limitation is that “it may be impossible for the

ordinary consumer to determine the building’s structural quality, because many of the most

important elements of its construction are hidden from view and are not discoverable even by

careful inspection.” Lesiak, 283 Neb. at 117-18, 808 N.W.2d at 79-80.

       Notably, the Lesiak court concluded its analysis of implied warranties for services by

stating, “builders or sellers of new construction and manufacturers or merchandisers of goods

make implied representations that each used reasonable skill and judgment in its work.” Id. at 18,

80. While Whisler’s work on the engine may have been similar to construction work in that most

important elements are likely hidden and not discoverable, the Court declines to extend this

reasoning beyond the construction context clearly set forth by the Nebraska Supreme Court.

Accordingly, Plaintiff fails to state a claim for breach of implied warranty for services or of

workmanlike performance because Nebraska law does not provide for such a warranty outside the

area of construction contracts.

                                     III. CONCLUSION

       While the Court understands Whisler’s concerns with the broad and vague factual

allegations made in Plaintiff’s Complaint, they are adequate to survive the motion to dismiss in



                                               16
part, as set forth above. Upon a properly made motion for summary judgment, it is possible many

or all of the remaining claims will fail, especially if Whisler is able to support its contention that

its actions are too remote in time to support liability for the plane crash. However, at this early

stage, the Court finds the allegations contained within Plaintiff’s Complaint (Filing 1) state a claim

for wrongful death and survival claims based on negligence but fail to state a claim against Whisler

for wrongful death and survival based on breach of warranty.

IT IS THEREFORE ORDERED:

   1. Defendant Whisler Aviation, Inc.’s Motion to Dismiss (Filing 16) is denied as it relates to

       Plaintiff’s wrongful death and survival claims based on negligence at Counts I and II;

   2. Defendant Whisler’s Motion is granted as to Plaintiff’s wrongful death and survival claims

       based on any breach of warranty at Counts III and IV and such counts are dismissed without

       prejudice.

   Dated this 27th day of December, 2019.
                                                      BY THE COURT:


                                                      ___________________________
                                                      Brian C. Buescher
                                                      United States District Judge




                                                 17
